DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on March 28, 2022. Claims 1-7 and 21-29 are currently pending in this application. Claims 1-7 have been amended. Claims 8-20 have been canceled.  The examiner withdraws the objections to the specification and drawings due to Applicant's amendment.  A new Office Action follows.

Specification
The amendment filed March 28, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amended paragraph [0050] line 10 “wireless personal area network (WPAN) (e.g., Zigbee™)” and amended paragraph [0053] lines 2 and 4 “WPAN”.
Applicant is required to cancel the new matter “wireless personal area network (WPAN)” in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the limitations “a processor with instructions configured to detect a mismatch of a generated current and a circuit breaker current and to generate an output if a mismatch is detected” does not appear to have support in the originally filed specification. Regarding to the processor the applicant’s specification (P.G. Pub.) discloses in paragraph [0095] “A processor and memory are included with non-transitory instructions stored therein to read the monitor chip, and generate an output”.  Also, with regard to the circuit breaker applicant’s specification (P.G. Pub.) discloses in paragraph [0023] “the present disclosure also relates to systems and methods to detect an electrical current disagreement between circuit breaker current and microinverter current and command the microinverters to zero output if those do not match”, and paragraph [0076] “Alternately, the fault detected is a mismatch of DER current and circuit breaker current”. However, the specification fails to disclose the claimed limitations recited above. Clarification is required.

Regarding claim 27, the limitations “a processor with instructions configured to detect whether the circuit is a shared with a power load based on detecting a mismatch of a generated current and a circuit breaker current measured at a circuit breaker for the circuit, and to shut down the circuit when a shared circuit is detected” does not appear to have support in the originally filed specification. The applicant’s specification (P.G. Pub.) discloses in paragraph [0004] “Therefore, it may be useful to have a system for detecting whether or not a circuit is shared, warning, and/or and take mitigating action if it is found to be shared”; paragraph [0006] “The AC diode can detect if a DER (power producer) circuit is shared with a load (power consumer). If one measures current at both ends of the circuit, a shared circuit can be detected anytime by comparing the single load or source current with the current at the breaker”; paragraph [0063] “At 530, if the circuit breaker current is not equal to the microinverter current (“NO”), method 500 continues to 560. At 560, a shared circuit is detected. Consequently, at 570, the microinverter is commanded by the monitor to shut down electrical output due to the detection of a shared circuit. At 580, a diagnostic condition is registered. In one example, when the solar power system is improperly connected to a shared circuit, this is detectable and will be mitigated via the microinverter receiving a command to cease output”. However, the specification fails to disclose the claimed limitations recited above.  Clarification is required.

Examiner’s Note: The dependent claims do not cure the deficiencies of the claims on which they depend.

Allowable Subject Matter
Claim(s) 1 – 7 and 21 – 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st. paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a processor with instructions configured to detect a mismatch of a generated current and a circuit breaker current and to generate an output if a mismatch is detected.”
Claim(s) 2-7 and 21-26 would be allowed by dependence on claim 1 if the rejection(s) under 35 U.S.C. 112(a) recited above is overcome.

With regard to claim 27, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a processor with instructions configured to detect whether the circuit is a shared with a power load based on detecting a mismatch of a generated current and a circuit breaker current measured at a circuit breaker for the circuit, and to shut down the circuit when a shared circuit is detected.”
Claim(s) 28-29 would be allowed by dependence on claim 27 if the rejection(s) under 35 U.S.C. 112(a) recited above is overcome.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Lawrence (US 2020/0106256 A1) teaches a power relay system; the system includes a circuit breaker configured, when triggered, to provide an open circuit in a power line configured to conduct a current between a power grid point-of-interconnect (POI) and a power generator system. The system also includes a power controller configured to monitor the current and to generate a dynamic current threshold based on the current, the power controller being further configured to compare the current with the dynamic current threshold and to trigger the circuit breaker based on a difference of the current relative to the dynamic current threshold to set an arc flash incident energy level of the power generator system to less than or equal to a predetermined safety level.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836